DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 10/19/2020.
Claims 1-6 and 18-31 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a lift is at a first level…the lift is at a second level greater than the first level”.  It is unclear as recited whether these are predetermined programmed threshold levels or simply arbitrary levels, i.e. a variable speed drain pump that can change speed for any given reason, so long as the “lift level” is different when the speed is changed.  Examiner suggests “a first predetermined level” and “a second predetermined level”.
Claim 1 recites “the lift is a difference between a water level of a water introduction part through which water flows into the drain pump and a water level of a water discharge part through which the water is discharged out of the drain pump”.  It is unclear as recite whether the water introduction part and the water discharge part are components of the pump or arbitrary parts of the inlet and outlet piping of the drain system.  Examiner suggests, “a water introduction part of the drain pump” and “a water discharge part of the drain pump”.
It is further unclear how the invention calculates said lift.  See 112(b) rejection immediately above.
Claim 1 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the main controller 210 may estimate the lift based on a speed of the drain motor 630 during the drainage.   (Examiner notes that Applicant does not cite any other means for determining the lift in the filed Specification.  As such, it is necessary that Applicant clarify the determination of lift is determined as a function of drain motor speed, said calculated lift then being used for the basis for controlling the speed of the drain motor.  I.e., a feedback control loop).
Claim 28 recites the same limitation as claim 1 with respect to “Claim 1 recites “a lift is at a first level…the lift is at a second level greater than the first level” and the same rejection and suggestions above apply.
Claim 28 recites the same limitation as claim 1 with respect to “the lift is a difference between a water level of a water introduction part through which water flows into the drain pump and a water level of a water discharge part through which the water is discharged out of the drain pump” and the same rejection and  suggestions above apply.


Allowable Subject Matter
Claims 1-6 and 18-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Although the control of drain pump motor speed for purposes of preventing overload or pump starving is known, including maintain constant torque or water flow rates, as shown by KR 10-1756408 B1, US 2004/088797 A1, or US 2004/0083554 A1, the prior art of record does not teach, suggest or motivate a controller configured to, during dewatering, drive the motor at a first speed when a lift is at a first level and to drive the motor at a second speed greater than the first speed when the lift is at a second level greater than the first level, wherein the lift is a difference between a water level of a water introduction part through which water flows into the drain pump and a water level of a water discharge part through which the water is discharged out of the drain pump, wherein the controller is configured to, during drainage before the dewatering, drive the motor with a first power when the lift is at the first level and to drive the motor with the first power when the lift is at the second level greater than the first level, in the context of claim 1.
Similarly, the prior art of record does not teach, suggest or motivate a controller configured to, during dewatering, drive the motor at a first speed when a lift is at a first level and to drive the motor at a second speed greater than the first speed when the lift is at a second level greater than the first level, wherein the lift is a difference between a water level of a water introduction part through which water flows into the drain pump and a water level of a water discharge part through which the water is discharged out of the drain pump, wherein when the lift is at the first level, the controller is configured to drive the motor with a power within a first allowable range based on the first power, without decreasing over time, from a first time point after the drainage is started until completion of the drainage, and when the lift is at the second level, the controller is configured to drive the motor with a power within the first allowable range based on the first power, without decreasing over time, from the first time point until completion of the drainage, in the context of claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711